Citation Nr: 0902462	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from May 1950 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

In December 2008, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran died in June 2006, and the appellant is the 
veteran's widow; the death certificate lists the cause of 
death as respiratory failure and the underlying cause as 
metastatic non small cell cancer lung.

2.  The competent medical evidence of record does not 
establish that the veteran's use of tobacco products after 
service was the result of the service-connected anxiety 
disorder

3.  The competent medical evidence of record does not 
establish that a service-connected disability was either the 
principal or a contributory cause of the veteran's death.

3.  The competent medical evidence of record does not 
establish that lung cancer was manifested to a compensable 
degree within a year of service discharge or that such a 
condition is etiologically related to service.

4.  At the time of the veteran's death, service connection 
had been established for anxiety disorder rated as 70 percent 
disabling, cold injuries to right hand and both feet each 
rated as 30 percent disabling, cold injury to left hand rated 
as 20 percent disabling, tinnitus, cold injury to right ear 
each rated as 10 percent disabling, and bilateral 
sensorineural hearing loss rated as noncompensable, all from 
July 20, 2004.  A combined rating of 100 percent was also in 
effect from July 20, 2004.

5.  The veteran was not in receipt of, or entitled to 
receive, compensation for any service-connected disability 
that was rated totally disabling for a period of at least 
five years from the date of his discharge from active duty.

6.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. §§ 1103, 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in June 2007 
and July 2008 fully satisfy the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2008 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet. App. at 
120.  

Although these letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in September 2008.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for DIC, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Of record is Report of Medical Examination dated May 4, 1953, 
private medical records, and VA examinations.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection for the Cause of the Veteran's 
Death

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  For a service-connected disability to be 
considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. § 
3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death. See 38 C.F.R. § 
3.312(c)(4).

The veteran died in June 2006.  The death certificate lists 
the cause of death as respiratory failure and the underlying 
cause as metastatic non small cell cancer lung.  

Except for an April 1952 hospital record which indicates 
common cold and a May 1953 Report of Medical Examination, the 
veteran's service treatment records are no longer available, 
most likely having been destroyed in an accidental fire at 
the National Personnel Records Center in 1973.  In cases 
where the veteran's service treatment records are unavailable 
through no fault of the veteran, there is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  There is also a heightened obligation to assist 
the claimant in the development of his case.  Id.  

The veteran's May 1953 Report of Medical Examination 
evaluated the veteran's lungs as normal and a chest x-ray 
done on May 4, 1953 was negative.  Thus, the only in-service 
medical evidence indicates that the veteran did not have lung 
cancer during his service.  Rather, competent clinical 
evidence of record establishes that lung cancer was initially 
demonstrated decades after service.  

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Malignant 
tumors can be service-connected on such a basis.  However, as 
noted above, the first showing of lung cancer was not until 
many years after the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  As there is 
no indication in the record of treatment for metastatic non 
small cell lung cancer, in light of the lack of any relevant 
history reported between the veteran's date of discharge and 
date of lung cancer symptomatology, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

The Board notes that, in the absence of demonstration of 
continuity of symptomatology, the initial demonstration of 
disability years after service is too remote from service to 
be reasonably related to service.  See 38 C.F.R. §§ 3.307, 
3.309.  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

At the time of the veteran's death, service connection had 
been established for anxiety disorder rated as 70 percent 
disabling, cold injuries to right hand and both feet each 
rated as 30 percent disabling, cold injury to left hand rated 
as 20 percent disabling, tinnitus, cold injury to right ear 
each rated as 10 percent disabling, and bilateral 
sensorineural hearing loss rated as noncompensable, all from 
July 20, 2004.  A combined rating of 100 percent was also in 
effect from July 20, 2004.

The appellant has not alleged, nor demonstrated by competent 
evidence that any service-connected disability caused or 
contributed substantially to the veteran's death.  Instead, 
the appellant contends that the veteran's use of tobacco was 
the result of his service-connected anxiety disorder and 
contributed substantially to the veteran's death. 

A disability or death will not be service connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products during service.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection, 
however, is not precluded where the disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  38 C.F.R. § 
3.300(b)(1).  For purposes of this section, "otherwise 
shown" means that the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service.  Id.  

In VAOGCPREC 6-2003 (October 28, 2003), the General Counsel 
determined that neither 38 U.S.C. § 1103(a) nor VA's 
implementing regulations at 38 C.F.R. § 3.300 bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service-connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  The General Counsel further 
held that adjudicators must resolve (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  If these questions are answered in the 
affirmative, the secondary disability may be service-
connected.  VAOGCPREC 6- 2003 (October 28, 2003).

However, the appellant has presented no competent medical 
evidence demonstrating that lung cancer would not have 
occurred but for the use of tobacco products.  However, even 
assuming for the sake of argument that tobacco use caused the 
veteran's lung cancer, the appellant has presented no 
competent medical evidence demonstrating that the veteran's 
tobacco use was a result of his service-connected anxiety 
disorder

Therefore, the veteran's tobacco use has not been shown by 
competent medical evidence to be related to a service-
connected disability, and, in turn, means that the appellant 
cannot link the veteran's death due to lung cancer to his 
military service or a service-connected disability via his 
tobacco use.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 
448.  

In sum, then, the evidence of record contains no probative 
finding that the veteran's service-connected anxiety disorder 
caused his tobacco use and no probative finding that the 
veteran's smoking contributed to his lung cancer or 
respiratory failure.  The appellant has so asserted, but she 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Finally, even if it were possible to find that the 
veteran's smoking did contribute to his lung cancer and 
respiratory failure, there is no competent medical evidence 
to show that such problems would not have occurred but for 
the use of tobacco products.  

Therefore, the appellant's claim of entitlement to service 
connection for the cause of the veteran's death on the basis 
of tobacco use allegedly compelled by his service-connected 
anxiety disorder must fail.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

III.	DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The record indicates that the veteran was discharged from 
active service in May 1953.  The veteran filed his initial 
application for compensation in July 2004.  In a June 2005 
rating decision, service connection was awarded for anxiety 
disorder, cold injuries of both feet, both hands, and right 
ear, bilateral sensorineural hearing loss, and tinnitus.  The 
combined evaluation for compensation was 90 percent.  In 
August 2005, the veteran appealed the rating assigned for 
anxiety disorder, and in a Decision Review Officer decision, 
the rating for the veteran's anxiety disorder was increased 
to 70 percent effective from the original date of the claim, 
July 20, 2004. The combined evaluation for compensation was 
increased to 100 percent.

The veteran died in June 2006.  Thus, it is clear that the 
veteran's service connected disabilities were not rated 
totally disabling for 10 years prior to his death, or 
continuously since discharge from service and for at least 5 
years immediately preceding death.  Additionally, there is no 
indication that the veteran was a former prisoner of war.  
Moreover, there has been no allegation of clear and 
unmistakable error in any rating adjudication during the 
veteran's lifetime.  38 C.F.R. § 3.22(b).  As such, the Board 
finds that the criteria set forth under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 have not been satisfied.  

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


